DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Specification
The disclosure is objected to because of the following informalities: paragraph [0018] of the specification describes “RF source #164” and “plenum #168”, but the Drawings appear to show #164 as a plenum and #168 as an RF source. Applicant should amend paragraph [0018] by renumbering the RF source as #168 (two instances) and the plenum as #164 (one instance).  

Claim Objections
Claim 1 is objected to because of the following informalities: in line 6: “forming” should read “form”.
Claim 10 is objected to
Claim 17 is objected to because of the following informalities: in line 6: “forming” should read “form”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9, 11-12, 14-16, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent 6,645,884) in view of Wu (US Pub. 2009/0084317), Takagi (US Pub. 2009/0220692), and Sneh (US Pub. 2007/0012402).
Regarding claim 1, Yang teaches a system (C3, L55 and Fig. 1, entirety), comprising: 

a chamber body (C3, L60 and Fig. 1, body #45), the chamber body having: 
a pedestal disposed therein (C4, L22 and Fig. 1, susceptor #5);
a pumping ring (see annotated Fig. 1 below);

    PNG
    media_image1.png
    141
    585
    media_image1.png
    Greyscale

wherein the pedestal, the pumping ring, and the chamber lid forming a processing region (C4, L31-37 and Fig. 1, space above susceptor #5 and below face plate #25, surrounded by pumping ring);
a pumping path having an inlet and an outlet (see annotated Fig. 1 below, thicker arrows are the pumping path); and

    PNG
    media_image2.png
    358
    314
    media_image2.png
    Greyscale


two or more walls disposed in the pumping region (see Fig. 1, four walls forming an open space), adjacent walls of the two or more walls disposed in the pumping region forming pumping zones in the pumping region (any sub-division of the open area used for pumping may be reasonably interpreted as a “pumping zone”, which are bounded by the walls as above). 

Yang does not teach an inner liner, an outer liner, wherein the inner liner and the outer liner form a pumping path.
However, Wu teaches an inner liner, an outer liner (Wu – [0032] and Fig. 1, exhaust shield assembly #160 comprising an inner and outer shield #162/166), wherein the inner liner and the outer liner form a pumping path (Wu – [0032] and Fig. 1, exhaust port #52 allows removal of process gas through the removable liner assembly).
Yang and Wu both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Yang apparatus to include the inner/outer exhaust liner of Wu in order to allow rapid removal and disassembly of the liners for cleaning and replacement (Wu – [0032]).

Modified Yang does not teach a plurality of supply conduits, wherein each supply conduit is fluidly connected to a corresponding pumping zone of the pumping zones and a corresponding flow control device, wherein each flow control device is configured to 
While Takagi does not teach the above limitation, Takagi does teach a plurality of exhaust throttle valves (Takagi – [0011] and Fig. 1, rotary valves #117A/B connected to exhaust openings #115 to exhaust pipes #156).
Modified Yang and Takagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yang apparatus with the rotary valves of Takagi in order to easily control the pressure in the processing space and reduce/substantially eliminate the pressure difference between upper/lower areas of the processing chamber (Takagi – [0118] and Fig. 3, spaces A1/A2).

Modified Yang does not teach a plurality of supply conduits, wherein each supply conduit is fluidly connected to a corresponding pumping zone of the pumping zones and a corresponding flow control device, wherein each flow control device is configured to control a flow rate of a gas provided to the corresponding pumping zone to control a pressure in an area of the processing region and exhaust of process gases from the processing region through the outlet.
However, Sneh teaches a supply conduit (Sneh – [0068] and Fig. 2, pipe for distributing inert gas from source #208 through valve #210), wherein the supply conduit is fluidly connected to a corresponding pumping zone of the pumping zones (Sneh – 
Modified Yang and Sneh both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yang apparatus by substituting the supply conduits of Sneh for the rotary valves of modified Yang in order to provide downstream pressure control with fast response without the usage of moving mechanical devices and with optimized and smooth flow passage, which is effective to suppress backflow of effluent and particles from a foreline into deposition chambers (Sneh – [0020]).

The Examiner notes while Sneh does not teach a plurality of supply conduits, Takagi teaches a plurality of rotary valves that would all be replaced by the conduits of Sneh, thus the combination of references teaches the above limitation. Additionally,  courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. As such, It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant 

To clarify the record, the claim limitation “is configured to control a flow rate of a gas provided to the corresponding pumping zone to control a pressure in an area of the processing region and exhaust of process gases from the processing region through the outlet” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Yang apparatus explicitly teaches the intended use, as set forth above. 

Regarding claim 6, Yang teaches wherein holes are formed through the pumping ring (see annotated Yang Fig. 1 below) to allow the process gases from the processing region to flow through the pumping region and the pumping path (see second annotated Yang Fig. 1 below).

    PNG
    media_image3.png
    162
    579
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    358
    314
    media_image2.png
    Greyscale


Regarding claim 7, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Modified Yang would be capable of performing the intended use since the pumping pathway serves the entirety of the substrate on the pedestal (see related Yang Fig. 6), which can be sub-divided into any arbitrary amount of areas/pumping zones that are defined by the surface of the pedestal. For example, the pumping zones could be azimuthal slices of the area above the pedestal.

Regarding claim 8, modified Yang does not teach wherein each supply conduit is connected to a channel disposed through a spacer ring of the chamber body, wherein each channel leads to the pumping region.
While Takagi does not teach the above limitation, Takagi does teach a plurality of exhaust throttle valves (Takagi – [0011] and Fig. 1, rotary valves #117A/B connected to exhaust openings #115 to exhaust pipes #156) adjacent to a “spacer ring” of the chamber body (Takagi – Fig. 1, valves adjacent to the ring-shaped member #11B).
Modified Yang and Takagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yang apparatus with the rotary valves of Takagi in order to easily control the pressure in the processing space and reduce/substantially eliminate the pressure difference between upper/lower areas of the processing chamber (Takagi – [0118] and Fig. 3, spaces A1/A2).

Modified Yang does not teach a plurality of supply conduits, wherein each supply conduit is connected to a channel disposed through a spacer ring of the chamber body, wherein each channel leads to the pumping region.
However, Sneh teaches a supply conduit (Sneh – [0068] and Fig. 2, pipe for distributing inert gas from source #208 through valve #210), wherein each supply conduit is connected to a channel disposed through a spacer ring of the chamber body (see Sneh Fig. 2, channel disposed through sidewall of the chamber assembly #200), 
Modified Yang and Sneh both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yang apparatus by substituting the supply conduits of Sneh for the rotary valves of modified Yang in order to provide downstream pressure control with fast response without the usage of moving mechanical devices and with optimized and smooth flow passage, which is effective to suppress backflow of effluent and particles from a foreline into deposition chambers (Sneh – [0020]). Such a combination would lead to the supply conduits being formed through the spacer ring (as taught by Yang/Takagi), as taught by Sneh.

Regarding claim 9, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Modified Yang would be capable of performing the intended use limitation by virtue of the structure of the Yang apparatus exhausting gas horizontally (see Yang Figs. 1 and 6) along with the supply conduits/pressure control as taught by Sneh.

Regarding claim 10, Yang teaches a chamber (C3, L55 and Fig. 1, entirety), comprising: 
a chamber lid (C4, L11 and Figs. 1-2, lid #30); 
a chamber body (C3, L60 and Fig. 1, body #45), the chamber body having: 
a pedestal disposed therein (C4, L22 and Fig. 1, susceptor #5); 
a pumping ring (see annotated Fig. 1 below);

    PNG
    media_image1.png
    141
    585
    media_image1.png
    Greyscale

wherein the pedestal, the pumping ring, and the chamber lid forming a processing region (C4, L31-37 and Fig. 1, space above susceptor #5 and below face plate #25, surrounded by pumping ring);
a pumping path having an inlet and an outlet (see annotated Fig. 1 below, thicker arrows are the pumping path); and

    PNG
    media_image2.png
    358
    314
    media_image2.png
    Greyscale

the pumping ring and the inlet form a pumping region (C4, L62 and Fig. 1, channel #414); and
a pressure skew system (see following), the pressure skew system having: two or more walls disposed in the pumping region (see Fig. 1, four walls forming an open space), adjacent walls of the two or more walls disposed in the pumping region forming pumping zones in the pumping region (any sub-division of the open area used for pumping may be reasonably interpreted as a “pumping zone”, which are bounded by the walls as above). 

Yang does not teach an inner liner, an outer liner, wherein the inner liner and the outer liner form a pumping path.
However, Wu teaches an inner liner, an outer liner (Wu – [0032] and Fig. 1, exhaust shield assembly #160 comprising an inner and outer shield #162/166), wherein the inner liner and the outer liner form a pumping path (Wu – [0032] and Fig. 1, exhaust port #52 allows removal of process gas through the removable liner assembly).


Modified Yang does not teach wherein the pressure skew system has a plurality of supply conduits, wherein each supply conduit is fluidly connected to a corresponding pumping zone of the adjacent walls and a corresponding flow control device.
While Takagi does not teach the above limitation, Takagi does teach a plurality of exhaust throttle valves (Takagi – [0011] and Fig. 1, rotary valves #117A/B connected to exhaust openings #115 to exhaust pipes #156).
Modified Yang and Takagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yang apparatus with the rotary valves of Takagi in order to easily control the pressure in the processing space and reduce/substantially eliminate the pressure difference between upper/lower areas of the processing chamber (Takagi – [0118] and Fig. 3, spaces A1/A2).

Modified Yang does not teach wherein the pressure skew system has a plurality of supply conduits, wherein each supply conduit is fluidly connected to a corresponding pumping zone of the adjacent walls and a corresponding flow control device.

Modified Yang and Sneh both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yang apparatus by substituting the supply conduits of Sneh for the rotary valves of modified Yang in order to provide downstream pressure control with fast response without the usage of moving mechanical devices and with optimized and smooth flow passage, which is effective to suppress backflow of effluent and particles from a foreline into deposition chambers (Sneh – [0020]).

The Examiner notes while Sneh does not teach a plurality of supply conduits, Takagi teaches a plurality of rotary valves that would all be replaced by the conduits of Sneh, thus the combination of references teaches the above limitation. Additionally, courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. As such, It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yang apparatus with a plurality of supply conduits even absent the plurality of rotary valves as taught by Takagi.

Regarding claim 11, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Modified Yang would be capable of performing the intended use by virtue of the plurality of rotary valves (Takagi) with the flow controlling valves (Sneh) that dispense inert gas to control a pressure of the chamber (see Sneh, as set forth above).

Regarding claim 12, Yang teaches wherein holes are formed through the pumping ring (see annotated Yang Fig. 1 below) to allow the process gases from the processing region to flow through the pumping region and the pumping path (see second annotated Yang Fig. 1 below).

    PNG
    media_image3.png
    162
    579
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    358
    314
    media_image2.png
    Greyscale


Regarding claim 14, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Modified Yang would be capable of performing the intended use since the pumping pathway serves the entirety of the substrate on the pedestal (see related Yang Fig. 6), which can be sub-divided into any arbitrary amount of areas/pumping zones that are defined by the surface of the pedestal. For example, the pumping zones could be azimuthal slices of the area above the pedestal.

Regarding claim 15, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended 

Regarding claim 16, modified Yang does not teach wherein each flow control device is a mass flow control (MFC) device.
However, Sneh teaches wherein the flow control device is a mass flow control device (Sneh – Abstract: flow controlling device #210, see Fig. 2 that proportionally deliver gas – [0068]).
Modified Yang and Sneh both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yang apparatus by substituting the supply conduits/mass flow control devices of Sneh for the rotary valves of modified Yang in order to provide downstream pressure control with fast response without the usage of moving mechanical devices and with optimized and smooth flow passage, which is effective to suppress backflow of effluent and particles from a foreline into deposition chambers (Sneh – [0020]).

Regarding claim 17, Yang teaches a chamber (C3, L55 and Fig. 1, entirety), comprising: 

a chamber body (C3, L60 and Fig. 1, body #45), the chamber body having:13PATENTAtty Dkt No.: 025711US02 
a pedestal disposed therein (C4, L22 and Fig. 1, susceptor #5); 
a pumping ring (see annotated Fig. 1 below);

    PNG
    media_image1.png
    141
    585
    media_image1.png
    Greyscale

wherein the pedestal, the pumping ring, and the chamber lid forming a processing region (C4, L31-37 and Fig. 1, space above susceptor #5 and below face plate #25, surrounded by pumping ring);
a pumping path having an inlet and an outlet (see annotated Fig. 1 below, thicker arrows are the pumping path); and

    PNG
    media_image2.png
    358
    314
    media_image2.png
    Greyscale


a pressure skew system (see following), the pressure skew system having: two or more walls disposed in the pumping region (see Fig. 1, four walls forming an open space), adjacent walls of the two or more walls disposed in the pumping region forming pumping zones in the pumping region (any sub-division of the open area used for pumping may be reasonably interpreted as a “pumping zone”, which are bounded by the walls as above). 

Yang does not teach an inner liner, an outer liner, wherein the inner liner and the outer liner form a pumping path.
However, Wu teaches an inner liner, an outer liner (Wu – [0032] and Fig. 1, exhaust shield assembly #160 comprising an inner and outer shield #162/166), wherein the inner liner and the outer liner form a pumping path (Wu – [0032] and Fig. 1, exhaust port #52 allows removal of process gas through the removable liner assembly).
Yang and Wu both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Yang apparatus to include the inner/outer exhaust liner of Wu in order to allow rapid removal and disassembly of the liners for cleaning and replacement (Wu – [0032]).

Modified Yang does not teach wherein the pressure skew system has a plurality of supply conduits, wherein each supply conduit is fluidly connected to a corresponding 
While Takagi does not teach the above limitation, Takagi does teach a plurality of exhaust throttle valves (Takagi – [0011] and Fig. 1, rotary valves #117A/B connected to exhaust openings #115 to exhaust pipes #156).
Modified Yang and Takagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yang apparatus with the rotary valves of Takagi in order to easily control the pressure in the processing space and reduce/substantially eliminate the pressure difference between upper/lower areas of the processing chamber (Takagi – [0118] and Fig. 3, spaces A1/A2).

Modified Yang does not teach wherein the pressure skew system has a plurality of supply conduits, wherein each supply conduit is fluidly connected to a corresponding pumping zone of the pumping zones and a corresponding flow control device, wherein each flow control device is configured to control a flow rate of a gas provided to the corresponding pumping zone to control a pressure in an area of the processing region and exhaust of process gases from the processing region through the outlet.
However, Sneh teaches a supply conduit (Sneh – [0068] and Fig. 2, pipe for distributing inert gas from source #208 through valve #210), wherein the supply conduit 
Modified Yang and Sneh both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yang apparatus by substituting the supply conduits of Sneh for the rotary valves of modified Yang in order to provide downstream pressure control with fast response without the usage of moving mechanical devices and with optimized and smooth flow passage, which is effective to suppress backflow of effluent and particles from a foreline into deposition chambers (Sneh – [0020]).

The Examiner notes while Sneh does not teach a plurality of supply conduits, Takagi teaches a plurality of rotary valves that would all be replaced by the conduits of Sneh, thus the combination of references teaches the above limitation. Additionally, courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. As such, It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant 

To clarify the record, the claim limitation “is configured to control a flow rate of a gas provided to the corresponding pumping zone to control a pressure in an area of the processing region and exhaust of process gases from the processing region through the outlet” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Yang apparatus explicitly teaches the intended use, as set forth above. 

Regarding claim 18, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Modified Yang would be capable of performing the intended use limitation by virtue of the structure of the Yang apparatus exhausting gas horizontally (see Yang Figs. 1 and 6) along with the supply conduits/pressure control as taught by Sneh.

Regarding claim 19, Yang teaches wherein holes are formed through the pumping ring (see annotated Yang Fig. 1 below) to allow the process gases from the processing region to flow through the pumping region and the pumping path (see second annotated Yang Fig. 1 below).

    PNG
    media_image3.png
    162
    579
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    358
    314
    media_image2.png
    Greyscale


Regarding claim 20, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from 
Modified Yang would be capable of performing the intended use since the pumping pathway serves the entirety of the substrate on the pedestal (see related Yang Fig. 6), which can be sub-divided into any arbitrary amount of areas/pumping zones that are defined by the surface of the pedestal. For example, the pumping zones could be azimuthal slices of the area above the pedestal.

Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent 6,645,884), Wu (US Pub. 2009/0084317), Takagi (US Pub. 2009/0220692), and Sneh (US Pub. 2007/0012402), as applied to claims 1, 6-9, 11-12, 14-16, and 17-20 above, and further in view of Zhao (US Patent 5,846,332).
The limitations of claims 1, 6-9, 11-12, 14-16, and 17-20 are set forth above.
Regarding claim 2, modified Yang does not teach wherein the processing region of the chamber body is further defined by an edge ring of the pedestal.
However, Zhao teaches wherein the processing region of the chamber body is further defined by an edge ring of the pedestal (Zhao – C10, L19 and Fig. 10, peripheral centering ring #146 defines edge of processing space #56).
Modified Yang and Zhao both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yang apparatus to include the edge ring of Zhao in order to precisely center the wafer on the 
The Examiner wishes to note that the language: “wherein the pedestal further comprises an edge ring” may be a more efficient structural recitation of the instant claim, which currently reads like an intended use.

Regarding claim 3, Yang teaches wherein the pumping region of the chamber body is further defined by a spacer ring (see annotated Yang Fig. 1 below).

    PNG
    media_image4.png
    141
    585
    media_image4.png
    Greyscale

The Examiner wishes to note that the language: “further comprises a spacer ring” may be a more efficient structural recitation of the instant claim, which currently reads like an intended use.

Regarding claim 13, Yang teaches wherein the pumping region of the chamber body is further defined by a spacer ring (see annotated Yang Fig. 1 below).

    PNG
    media_image4.png
    141
    585
    media_image4.png
    Greyscale



However, Zhao teaches wherein the processing region of the chamber body is further defined by an edge ring of the pedestal (Zhao – C10, L19 and Fig. 10, peripheral centering ring #146 defines edge of processing space #56).
Modified Yang and Zhao both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yang apparatus to include the edge ring of Zhao in order to precisely center the wafer on the pedestal, and act as a “thermal blanket” for the portion of the pedestal outside the wafer (Zhao – C12, L40-55) to reduce deposition during processing.
The Examiner wishes to note that the language: “wherein the pedestal further comprises an edge ring” and “further comprises a spacer ring” may be a more efficient structural recitation of the instant claim, which currently reads like an intended use.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent 6,645,884), Wu (US Pub. 2009/0084317), Takagi (US Pub. 2009/0220692), Sneh (US Pub. 2007/0012402), and Zhao (US Patent 5,846,332), as applied to claims 2-3 and 13 above, and further in view of Park (US Pub. 2016/0104606).
The limitations of claims 2-3 and 13 are set forth above.
Regarding claim 4, modified Yang does not teach wherein the pumping ring, the spacer ring, the inner liner, and the outer liner includes ceramic containing materials.

Modified Yang and Park both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the pumping ring, spacer ring, inner liner, and outer liner to comprise ceramic containing materials in order to impart resistance to reactive gases and plasma products (Park – [0031]). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 5, modified Yang does not teach wherein the pumping ring includes aluminum oxide (Al2O3), the spacer ring includes 6061 aluminum alloy, the inner liner includes at least one of Al2O3 and 6061 aluminum alloy, and the outer liner includes 6061 aluminum alloy.
While Park does not explicitly teach the limitation above, Park teaches that plasma CVD apparatuses commonly use 6061 aluminum alloy or alumina in chamber components for their resistance to reactive gases and plasma products (Park – [0031]).
Modified Yang and Park both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the pumping ring, spacer ring, .

Double Patenting
Duplicate Claim Warning:
Applicant is advised that should claim 17 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bang (US Patent 6,117,244) teaches a similar exhaust ring structure (Fig. 1). Hytros (US Patent 6,827,815) teaches a chamber assembled using a plurality of ring structures (Fig. 1). Shinriki (US Pub. 2005/0074983) and Shero (US Pub. 2005/0241176) both teach an inert gas purging structure for a chamber exhaust (Fig. 2 and Fig. 4, respectively).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT SWEELY/Examiner, Art Unit 1718  
                                                                                                                                                                                                      /Benjamin Kendall/Primary Examiner, Art Unit 1718